Title: To George Washington from Thomas Montgomerie, 5 October 1769
From: Montgomerie, Thomas
To: Washington, George



Sir
5th October 1769

Nothing else than Mr Grayson’s not returning Home untill the day before yesterday, could have prevented me from giving you an answer relative to the payment of Mrs Savages annuity long before this time—I now beg leave to inform you, that it is his opinion as well as myne, that it would not be prudent or safe in me to answer your demand in behalf of Mrs Savage. With my best respects to Mrs Washington I remain Sir Your most Obt Servt

Thos Montgomerie

